Future of the European Common Asylum System (debate)
The next item is the debate on the report by Giusto Catania, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the Future of the European Common Asylum System.
rapporteur. - (IT) Madam President, ladies and gentlemen, in the last year the number of refugees worldwide has increased. The figure now stands at approximately 12 million. If we include those who are internally displaced, this rises to more than 26 million people worldwide who are in need of the same kind of protection. The reason for this is that wars continue to exist in the world; at present there are 4 million Iraqi refugees and displaced people, and it is clear that these refugees are a consequence of wars that our countries played a part in starting.
The creation of a common European asylum policy is necessary because, under the rule of law, we have an obligation to guarantee that these people are received equally throughout the European Union. This becomes all the more important if we consider that some Member States do not yet have a systematic law on asylum. I note with regret that harmonisation of asylum procedures has been deferred for two years, meaning that it will be implemented in 2012. We must put an end to the awful disparity that exists between the Member States and the different asylum systems. We are at present in a paradoxical situation whereby recognition rates of candidates to refugee status for certain third country nationals vary from approximately 0% up to 90% depending on which Member State receives the request.
Harmonisation of standards should result in a high level of protection throughout the EU and should not be based on the lowest common denominator. The institution of asylum is an essential part of our democracy and the protection of human rights, and it is unacceptable that it has been severely eroded in recent years, as the needs of asylum seekers and the principle of non-refoulement laid down in international conventions have not always been respected. The European Union should provide for mechanisms at the external borders to identify asylum seekers and ensure that persons entitled to international protection gain access to its territory, including in the context of its external border control operations. For this reason we consider it appropriate to review the role of Frontex, which often handles asylum seekers as if they were illegal immigrants.
With this report, the European Parliament is asking Frontex to provide detailed data relating to the number of asylum seekers identified as such during its operations and the plight of persons intercepted and sent back to a country of transit or origin. We must ensure that international conventions are correctly applied, as well as cooperation agreements with third countries. Agreements cannot be made with countries that have not signed the Geneva Convention. Many Member States ignore this, however, including Italy, which has signed an agreement on managing migration flows with Libya, a country that does not intend to sign the Geneva Convention on refugees.
We are very pleased - we have emphasised this and hope that it comes across in this report - that the Court of Justice has annulled the article of the Asylum Procedure Directive concerning the creation of the concept of 'safe third countries' and a common list of safe third countries. In our view, there can be no such thing as a 'safe third country'; it is an erroneous concept, since any citizen can be persecuted even in countries with high democratic standards.
Asylum seekers are vulnerable people who require appropriate reception conditions. Member States cannot detain people for the sole reason that they are applying for international protection. I would therefore argue, as a matter of principle, that asylum seekers should not be detained. Unfortunately in many Member States the detention of asylum seekers is still a reality, due to the fact that they enter the country illegally. Regrettably, and I will conclude with this point, there is no other way to enter the European Union. This is the paradox: even asylum seekers must be subject to mixed flows to enter the EU. Asylum is not a concession: asylum is a duty for states and a right for those fleeing war.
Vice-President of the Commission. - (FR) Madam President, honourable Members, the Commission adopted an action plan on asylum in June. The Commission undertook to present, between 2008 and 2009, concrete proposals to improve protection standards and to introduce more solidarity between the Member States and also to reinforce practical cooperation.
We have set out the principles that should guide the action of the Union, maintain its humanitarian and protective tradition, guarantee real equality of treatment throughout the Union, improve the effectiveness of the asylum system and promote solidarity within the Union and between the Union and third countries.
I am pleased to learn that Parliament fully shares the Commission's philosophy. It shares our ambition to build a more protective, more effective and more just European asylum system.
The fact that Parliament is now a co-legislator with the Council gives me hope that the negotiations, which will be long, will now have more chance of arriving at instruments of the highest quality which are more in line with the fundamental rights.
Thanks, then, to the co-decision procedure and qualified majority voting in the Council, the Union can harmonise these international protection standards at a higher level.
I thank Parliament for the solid support it has given to all the initiatives that the Commission has announced in its action plan.
I also thank you for the priority you have given to dealing with my recent proposal on the creation of a European asylum support office. We need the support of Parliament to ensure the success of this mechanism, which will allow us to reinforce practical cooperation and the quality of the asylum systems. I hope the three institutions reach an agreement quickly so that this office can open as soon as possible.
However, Mr Catania - and let me thank you for your report - you are worried about some situations, in particular, the detention conditions for asylum seekers, the rights of asylum seekers under the Dublin procedures, the impact of border control operations on access to protection and the burden assumed by certain Member States in the reception of the flows of asylum seekers. I have some answers for you.
As for the conditions of detention for asylum seekers, the Commission has proposed, in the amendments to the directive on reception conditions, clearer rules than those currently in force, in particular the prohibition, in all cases, of the detention of unaccompanied minors. We have also specified the cases where detention is possible for adults, with safeguards such as the right to effective recourse or the right to legal aid and regular judicial checks on the detention measure.
In addition, in keeping with Mrs Roure's report on open and secure reception centres, adopted on 5 February, Parliament identified a number of problems in these centres. The proposed amendments to the directive on reception conditions should provide an answer to these problems.
Following the same principles, I proposed that the rights of asylum seekers subject to the Dublin procedures should be better guaranteed. We must, for example, facilitate the reuniting of families, the reuniting of children with the members of their family, and reinforce the procedural guarantees enjoyed by asylum seekers subject to the Dublin procedure.
The best asylum procedure would be useless if access to such a procedure were not guaranteed. I agree with you, Mr Catania, on the need to improve our work with border officials, to train them and make them aware of asylum issues. You mentioned mixed flows. Frontex really needs to be able to undertake this training task. Once established, the support office will contribute to this by preparing manuals for border officials. We must also arrive at a better definition of responsibilities in the case of people rescued at sea. Where should they disembark? Where, if need be, could they ask for asylum? I am working with the Member States to try to find the right answers to these questions. Naturally, one has to be aware of the pressures the asylum systems are under in some Member States. We want greater solidarity, not only in financial terms, but also in the form of teams of rapid response experts, created by the office.
We are also going to examine the possibility of the voluntary transfer of refugees to a Member State other than the one which granted protection.
At the end of this week, I am going to Lampedusa and Malta to look at the practical requirements and at how the Union can offer its support.
Let me take this opportunity, Madam President and honourable Members, to thank you for the extra EUR 10 million that Parliament approved at the end of 2008 for the European Refugee Fund. These EUR 10 million will be used relocate more refugees in the Union in 2009. I wish, in this matter, to stress the importance of the commitment made by the Member States following the mission we sent to Jordan and Syria on the relocation of Iraqi refugees in the Member States of the European Union.
We are working, and I am working, on all fronts, in other words, improving the quality of the legislation, practical cooperation and solidarity between the Member States and between the Union and third countries.
I would really like to thank Parliament for its support. We must make the European Union a true united common area of protection. It is indeed my intention to include this in the Stockholm programme.
Thank you, ladies and gentlemen. Thank you Mr Catania and Mrs Roure for all the very useful work that has been accomplished.
draftsman of the opinion of the Committee on Development. - (LT) In recent years, the number of refugees worldwide has reached 16 million. In 2007, the EU received more than 200 000 asylum applications. Both refugees requesting asylum and some Member States are facing problems, and a great burden which the European Common Asylum System would alleviate. Government institutions should apply concrete, clear and equal terms when deciding whether asylum applications should be accepted. It is important for refugee status to be granted on the basis of a concrete case, rather than a general assessment, based on nationality for example. I would also like to draw attention to the fact that the European Commission's Policy Plan on Asylum does not mention the Frontex agency, which plays a very important role in the area of refugee protection. Moreover, it is important to mention that the number of asylum applicants depends directly on the political, economic and social situation in the countries of origin of the asylum applicants. Therefore, the Common European Asylum System should be closely linked to the European Development Cooperation Policy and humanitarian work, which would reduce the number of asylum applicants, seekers, who are often economic migrants.
Madam President, Vice-President of the Commission, ladies and gentlemen, following the Tampere conclusions, much has been done to harmonise the laws of the Member States on asylum. However, this harmonisation has been based on the lowest common denominator, with very different practices and procedures continuing to exist. We still do not have equal conditions of access to protection throughout the EU and, as a result, there are still problems such as secondary movements and multiple applications.
In 2008, as already highlighted by the rapporteur, the number of refugees grew to over 12 million. We therefore urgently need to begin the second phase of the Common European Asylum System. There can only be an identical level of protection throughout the EU if a single asylum application procedure is established, for reasons of efficiency, rapidity, quality and justice in decision-making, together with single standards for qualification as refugees or persons needing international protection. Only in this way can asylum seekers be treated equally, regardless of the Member State in which they make their asylum application.
I am therefore delighted at the presentation of this asylum action plan, to which various public players have contributed and which defines the road map to be followed in coming years with a view to developing the Common European Asylum System. I support the proposed amendments to the Reception Conditions Directive, to the Asylum Procedures Directive and to the Asylum Qualification Directive in order to clarify the criteria allowing asylum seekers to qualify for international protection. I am pleased that Commissioner Barrot has underlined the need to ensure coherence with other policies impacting on international protection, and I hope that this same coherent approach will be extended to other common areas.
Finally, I want to congratulate the rapporteur, Giusto Catania, for his work, which will be supported by the Group of the European People's Party (Christian Democrats) and European Democrats.
on behalf of the PSE Group. - (FR) Madam President, I wish first to congratulate our rapporteur for this excellent report as it reveals, rightly, the imbalances which characterise the current asylum law in Europe and he puts forward a number of proposals that will really allow us to move forwards in the right direction.
We must put an end to the existing unacceptable disparities between the Member States. In fact, the response an asylum seeker gets depends on the country in which the request for asylum is lodged.
We also call for a substantial improvement in the conditions in which asylum seekers are housed. This requires, in particular, the affirmation of the principle that asylum seekers must not be placed in detention, particularly vulnerable persons, women, children and the victims of torture. This also requires guaranteed access to minimum rights to housing, employment, health, education, in other words, to the fundamental rights that ensure the dignity of the person.
Finally, for us it is vital that we reform the Dublin II system. Our visits to the detention centres, in particular, have shown us - as you said, Mr Rothe - the collateral damage caused by an unsuitable operation, insofar as it places an unacceptable burden on the countries most directly affected by the flows of migrants towards Europe's door.
There is still a long road ahead of us before we achieve a common policy on asylum. We must not harbour any illusions, but the new Commission proposals, to which I trust we can make an effective contribution, will allow us, I hope, to lay the foundations of a structure which, although it might be fragile today, we hope will be solid in the future.
I sincerely thank Commissioner Jacques Barrot for the tenacious will he has shown in this matter, because will is what is needed, and a great deal of will at that. I hope, Commissioner, that you will have the time to implement this work, because it is our duty and a moral imperative for the values that we in the European Union defend.
on behalf of the ALDE Group. - Madam President, I support the report of the rapporteur and the work of the Commission. There is no excuse for the poor state of refugee management in the EU, since the numbers of asylum applications are low by historical standards. Lack of common practice, different sources of country-of-origin information and failure to implement EU laws properly means there is an uneven playing field. This is causing shopping-around by applicants and pass-the-parcel by states.
Another element creating unequal access to protection is that some Member States are just deporting people before they can be assessed and even, in effect, bribing third countries to stop them coming.
Many arriving in mixed flows may well be economic migrants, which does not make them criminals. However, even if only a few are refugees, they must be identified. As Mr Catania says, protection in human rights concerns must be integrated into border management, particularly in the mandate of Frontex. People should not be detained just because they apply for asylum.
Besides the single common procedure and content of protection, there needs to be practical cooperation, support and solidarity, including through the important European Asylum Support Office, providing common sources of country information. Better quality and more accurate first decisions would save money through fewer costly appeals.
Obliging EU states to allow asylum seekers to work after six months, if their claim is not decided, is very important: they would retain dignity and also pay tax. I am very disappointed the UK has decided to opt out from an improved Reception Conditions Directive as that would bar automatic detention solely on the grounds of submission of an asylum claim, cut across UK fast-track detention and enforce the right to work after six months. It is pretty shameful, in my view, that my own country regards these conditions as too onerous.
Madam President, we should once again wholeheartedly thank the French Presidency, which made great progress on the question of asylum when it brought about adoption of the European Pact on Immigration and Asylum by the Council in October of last year. It is true that the European Union needs a common asylum policy and needs to develop an attitude of solidarity in relation to admitting refugees. EU Member States which are especially exposed to an influx of asylum seekers should be provided with assistance. The question of asylum is a very delicate one. It is difficult to judge who really needs protection and who is trying to escape poverty in their own country, and, while the latter also deserve help, we cannot admit everyone. In summary, our EU procedures should be unified, transparent and fast.
on behalf of the IND/DEM Group. - (SV) Madam President, the creation of 'Fortress Europe' is going faster and faster as each year goes by. This is very unfortunate, not least because a common asylum policy will, in all probability, entail a tougher and more restrictive policy in which people needing protection will lose out the most. This development is worrying, to say the least.
The report seeks to introduce common standards for determining when a person is to be considered a refugee. Why, I ask myself. We already have international conventions that specify this. We should not be trying to create new EU standards, which, with all probability, would be more restrictive than the Geneva Convention, for example.
Almost every week we hear horrific reports from refugee camps in southern Europe. Those who have ended up there live in terrible conditions, to which the authorities choose to turn a blind eye. The problem is clearly not the individuals detained in the camps, but rather the fact that human rights are not being respected, despite the fact that all Member States, at least in theory, meet the Copenhagen criteria. This is the issue we should instead be discussing here in Parliament. Access to a country's territory has to be a matter for each country to take decisions on, but international conventions and agreements must, of course, be respected.
(RO) The European Common Asylum System is currently fraught with a lack of consistency with the legal instruments for international protection.
As a result of the major discrepancies in the decision-making processes which the 27 Member States use for dealing with asylum applications, the rate in terms of acknowledging applicants' refugee status varies between 0% and approximately 90%. In addition, the Dublin system's criteria place a disproportionate burden on Member States located at the European Union's external border as they are responsible for processing asylum applications as the first country of entry.
Phenomena such as secondary movements from one Member State to another and multiple applications still exist. One of the most urgent requirements in EU asylum policy is the exchange of analyses, experiences and information between Member States. Practicable solutions must also be found for developing cooperation between the administrative authorities responsible for examining asylum applications.
However, the most difficult problem to resolve remains communication between Member States about the different treatment given to applicants for international protection according to their country of origin. I hope that the regulation for creating a European Asylum Support Office, proposed by the Commission three weeks ago, will help partially resolve the current issues.
I already urge future managers of this European office not to ignore cooperation with the European Agency for the Management of Operational Cooperation at the External Borders, with the European migration network and with the competent bodies in Member States and third countries involved in migration and asylum activities. Apart from avoiding duplication of effort, this cooperation will facilitate the coordination of actions by Member States and the use of their expertise on asylum matters.
(SV) Madam President, Commissioner Barrot, I would like to begin by thanking Mr Catania for his report. I fully share the view that it is unfortunate that entry into force has been postponed until 2012. There are three issues I would like to raise, namely the rights of children, support and opportunity for women caught up in people trafficking and, finally, how we can be better prepared in the event of a sudden crisis in the world.
I think that it is good that Parliament is calling attention to the fact that children and minors should receive special support. What nevertheless still concerns me is the fact that children can be taken into custody. I find that unacceptable.
Yesterday was International Women's Day. The issue that I have been involved with during this parliamentary term is how different countries treat women and children caught up in people trafficking, that is to say whether these people have a right to stay in the EU or to receive help to return home. When the Social Democrats governed Sweden it was a foregone conclusion that women who had been violated in Sweden - irrespective of whether it was a result of people trafficking, marriage or whether they had been subjected to violence - had a right to stay. Now, a woman may possibly be allowed to stay, but only if she cooperates with the police and prosecutors. For what crimes other than people trafficking is cooperation a requirement for asylum? I think that this is discrimination against women and children and I would like to address this issue today, following Women's Day.
The third issue is how different countries receive asylum seekers and which countries are chosen. My country, Sweden, is one of the countries that have accepted the most refugees from Iraq. Compared with both the US and Canada, it is an enormous amount, and the same is true in comparison with most EU countries. I hope that the new asylum system in the EU will be better prepared to accept joint responsibility when something happens in the world or, as in the case of Iraq, when countries are invaded. It should not be the case that an EU system based on solidarity only functions when things are calm - it must also function in times of crisis and conflict.
Madam President, the number of people seeking refugee and asylum status is growing alarmingly. As the report states, there are currently about 12 million refugees and about 26 million internally displaced persons worldwide. This is hardly surprising, as some countries in continents such as Africa and Asia slide further into political chaos and the world slips further into a financial and economic crisis of as yet unknown depths.
What we can be sure of is that over the coming months and years there will be yet more refugees and asylum-seekers. It will surprise no-one that the European Parliament solution is harmonisation of national asylum systems. The report proposes a common European asylum system and a common asylum support office with common standards for granting refugee and asylum status. It proposes that national governments should not be able to hold an asylum-seeker in detention solely on the grounds that they are asylum applicants, and that refugees should be allowed to request movement from one European country to another. It proposes that where an applicant is held in detention, that person should have the right to a remedy before a national court.
All this is a recipe for chaos and gridlock in national asylum systems. Many, if not most, of those people who seek refugee and asylum status in European countries far from home are, of course, economic migrants seeking a better life. And who can blame them? But the easier we make it for them to come to Europe, the more will come.
The common systems proposed here will make it even harder for nation states to protect their own borders and easier for untold numbers of economic migrants to cross those borders. Britain needs even stricter controls, not more lax ones imposed by the European Union.
(MT) The rapporteur was right in saying that a common asylum policy must be built upon the solidarity principle. It is precisely this solidarity that is lacking in our asylum policy, as Commissioner Barrot will personally observe later this week when he visits my country of Malta, as well as the island of Lampedusa. Commissioner, you will discover that the solidarity you seek will elude you. Solidarity was introduced for the first time in the Immigration and Asylum Pact last October. It was entered by way of a clause on burden-sharing, which focused on distributing the load amongst countries. This was the first time it had been introduced and it was a positive move. This clause is applied on a voluntary basis and allows migrants that arrive in one country seeking asylum to be able to transfer to another European Union country. This Parliament even allocated EUR 5 million in this year's European Union budget so as to facilitate the implementation of this clause. Until now, in practice, we have not witnessed the application of this clause except in the case of France, which offered to take 80 asylum seekers from Malta. This is an important gesture, but other European Union countries did not follow suit, which is a great pity. Therefore, my question to the Commissioner is, what action is the Commission taking to guarantee that this mechanism on burden sharing is being executed? What is it doing to ensure that more countries offer their solidarity and take immigrants from a country that is shouldering a disproportionate burden? Does the Commission intend to draw up a European reallocation programme between countries and how does it plan to build upon and apply this clause?
(RO) In the current situation where the number of refugees has increased worldwide and the European Union is receiving more than half of the asylum seekers, establishing a European Common Asylum System must be an urgent priority.
In this respect, I welcome the proposal to create a European Asylum Support Office to coordinate the various countries' national policies in order to avoid a disproportionate burden being imposed on certain Member States. I think that this office must be organised so that it can play an important role in the event of a crisis and assess asylum applications correctly.
I think that the new European Union Member States, namely Romania and Bulgaria, need to be given support by the European Union through effective solidarity mechanisms in order to guarantee adequate conditions for welcoming asylum seekers. However, let us not forget that we must be proactive, not reactive, at European level by focusing greater attention on cooperation with third countries in order to avert crises.
(RO) Every year European Union Member States host millions of people who are seeking refuge from persecution and conflict in their countries of origin. However, the rate of recognition of refugee status at a national level in these states varies between 0 and 90%. In addition, the Dublin system, involving the process of readmitting refugees to the first country of transit, creates a discrepancy between these countries and those located centrally with regard to coordinating the asylum policies and measures provided for refugees.
As other speakers before me have also mentioned, the European Common Asylum System must allow Member States to provide an increased level of protection to refugees, from the time they are received until they are fully integrated into local communities, by establishing a common asylum procedure which sets out clear, reasonable, uniform terms that the authorities can use to manage asylum applications.
Particular attention must be focused on solidarity between Member States with a view to coordinating the large flows of asylum seekers in some countries, both through providing financial assistance and adopting internal resettlement and reallocation mechanisms allowing the refugees to be dispersed uniformly throughout the European Union.
(ET) I would like to thank the rapporteur and emphasise the importance of this topic, even though I represent the Member State of Estonia, which is notable for the small number of refugees who arrive here.
Refugee status has until now been granted to only a few people a year, but we are also a small country, and although we are attractive to tourists, life here is difficult. We do recognise the need for solidarity, but I think that those who have already had to suffer so much in life should not be punished once again with a harsh climate unless they choose it themselves.
Thus it would be sensible to speak of the sharing of responsibilities and not people, in order to improve the situation of countries that receive a large number of asylum seekers. The harmonisation of standards is definitely worthy of support. If we have a common border, it is logical that asylum seekers should receive equal treatment throughout the European Union.
- (CS) Madam President, I profoundly disagree with the Euro-sceptic campaign against the common migration and asylum policy enshrined in the Lisbon Treaty. We need to act jointly and more firmly to combat illegal economic migration, while providing more dignified conditions to asylum seekers. It troubles me that the children of refugees in European camps have no access to education or necessary health care for months at a time. It is also unacceptable that within the Schengen area some countries recognise the status of refugees and others do not. It is regrettable that the Frontex agency does not monitor the numbers and countries of origin of applicants for international protection. Yes, we do need a unified asylum procedure and we also need to help the buffer states on the basis of solidarity. We must also, however, link asylum policy with development policy in order to preclude migration.
Vice-President of the Commission. -? (FR) Madam President, I am going be fairly brief, although I listened carefully to all the speeches and I thank the European Parliament for showing true support for this effort to give the asylum policy the full scope it needs for all the world's persecuted people. We have a duty and, as Martine Roure said, a moral imperative to do so.
I would like to give some clarifications. First, some of you have mentioned Frontex, Mr Catania in particular. I have to tell you that Frontex now has a liaison officer in the office of the United Nations High Commissioner for Refugees. This is a real effort on the part of Frontex to understand fully the problems affecting asylum seekers, and the Commission has proposed rules to improve the definition of Frontex responsibilities in maritime operations. We are currently in discussions with the Member States on this important issue.
I would like to go back to the request for solidarity that many of you have made. I am thinking in particular of Mr Busuttil, who mentioned the difficult situation Malta faces in this matter. It is true that, in the action plan on asylum, the Commission proposed to study the options that could be offered by distributing asylum seekers around the Member States on a voluntary basis.
The discussion with the Member States began in autumn via an informal document that put forward several options for implementing the principle of solidarity in the asylum area. I have to say that it is not easy to get agreement from the majority of the Member States on a mechanism for sharing refugees amongst them. We are, however, to begin a study on the impacts and the possibilities for this sort of sharing at Union level.
I would also like to say that we are ready to finance projects related to such sharing and relocation in the framework of the European Refugee Fund. I will have the chance to say this again in the Member States that I am going to visit. These same countries are very often those sought by asylum seekers.
To summarise, I believe we are at the start of a long process that is essential if we really want Europe to uphold in its values a strong identity as a region which will welcome all the people in the world who are suffering and awaiting our help.
Many thanks to the European Parliament, Madam President and honourable Members, for all your speeches, which are particularly valuable to me as your Commissioner.
rapporteur. - (IT) Madam President, ladies and gentlemen, I would like to thank my fellow Members who have spoken in support of this report, as well as Mr Barrot for his support and the work the Commission is undertaking to amend certain directives, particularly the Asylum Procedure Directive, demonstrating a willingness to improve the common asylum system. Parliament acts as co-legislator in this field, and I believe that we must exercise our role in order to harmonise asylum procedures at a higher level, pushing for a system of harmonisation that allows for large numbers to be received and improves standards of reception in the Member States so that the system is increasingly cohesive.
I believe that this Parliament has fulfilled an important role by visiting administrative detention centres in Europe. We have visited a great many of them - Mrs Roure was the rapporteur for the final report - and we have observed that often the right to asylum has been breached in Member States, often normal reception conditions such as the right to healthcare and legal aid have not been guaranteed, and information on potential asylum seekers has not been provided. This has happened because mixed flows have been managed in such a way that the fight against illegal immigration and the defence of external borders has taken precedence over the need for reception and in particular the reception of asylum seekers.
I agree with the points made by some of my fellow Members, particularly on the need to review the Dublin regulation and to guarantee a solidarity mechanism between Member States in order that the burden might be shared, but also that we need a solidarity mechanism regarding asylum seekers because their right to be transferred to another place so that their case can be heard must also be recognised.
Finally, and to close, some Members have raised the question of border controls. I think that there is a basic error in this reasoning: the issue of defending borders and the issue of asylum are two wholly separate matters. We must guarantee the right to asylum as a fundamental right to be upheld within the European Union.
The debate is closed.
The vote will take place tomorrow.
Written Statements (Rule 142)
Madam President, last year, the number of refugees worldwide grew to over 12 million, while as many as 26 million people have been internally displaced, which shows the seriousness of the problem. Unfortunately, standards are not in the slightest sense harmonised, because the percentage of applicants from certain third countries who are granted refugee status ranges from around 0% to 90% in different Member States.
A unified procedure should be established for granting asylum, as well as unified standards which enable decisions to be made about who should be recognised as a refugee or whether a person is in need of international protection. All the people who make decisions in this field should have equal access to professional information about the applicant's country of origin and the bodies authorised to hear appeals, as should the people who are applying for asylum.
During the waiting period, it is extremely important for the authorities to give due consideration to the diverse needs of asylum seekers in more difficult circumstances, such as children, disabled people and women. It is essential to establish a common database, in order to publish and collect information about countries of origin.
It is worth emphasising that the obligation to provide assistance is guaranteed under the United Nations Convention on the Law of the Sea (UNCLOS), and is legally binding for all EU Member States and on EU's Frontex agency.